Citation Nr: 1503808	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-28 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional right shoulder disability due to VA medical treatment (physical therapy) in October 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1959 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Board remanded the claim for further development.  That development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

An additional right shoulder disability did not result from the Veteran's physical therapy at VA in October 2008.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability as a residual of VA physical therapy treatment have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and he was scheduled for a hearing, but he failed to appear and did not submit any good cause for his absence.  As such, his hearing request is considered to have been withdrawn.

Three VA examinations were also provided (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran filed a claim for entitlement to 38 U.S.C.A. § 1151 benefits in September 2009, asserting that his right shoulder disability was due to physical therapy he received for his left shoulder and back at the VA in October 2008.  
Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (given orally or in writing) or implied under the circumstances specified in  38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran has asserted that he had right shoulder pain beginning upon his physical treatment at Jesse Brown VAMC on October 17, 2008.  On that date, according to the VAMC medical record, the Veteran received physical therapy for his cervical radiculopathy.  He noted at the appointment that his neck and back pain were better, but that he was having right shoulder pain with certain movements.  In his substantive appeal the Veteran stated that since October 2008, he felt that his right shoulder condition had worsened.

In March 2010, the Veteran was afforded a VA examination.  He recounted that while participating in physical therapy in 2008, he heard a pop when performing some exercises and that approximately 2-3 weeks later he began to experience pain in his right shoulder area.  There was no history of a fall, and he declined any surgical intervention.  An MRI of the right shoulder revealed degenerative joint disease of the right shoulder with right shoulder impingement syndrome.  

The examiner opined, after examination of the Veteran, that it was less likely than not that the Veteran's right shoulder impingement syndrome was secondary to physical therapy manipulation, noting that cause and effect could not be established by either physical findings or by physical data.  The examiner noted that this impingement syndrome and arthritis of the Veteran's right shoulder should be expected with the Veteran's age, adding that impingement syndrome could be expected to increase in severity with age.  

At a May 2010 examination, the Veteran stated that two years earlier he was stretching out his legs in physical therapy at VA and sustained a "rotator cuff tear of his right shoulder."  He was reportedly working at that time on the "tightness of the hamstrings" in his left leg.

In May 2010 the Veteran received treatment at a private facility for his right shoulder impingement syndrome.  He reported that he still had pain in his neck and right shoulder, especially at night.  

In September 2012, the Veteran underwent a second VA examination for his 1151 claim.  After conducting a thorough review of the Veteran's medical records, another VA examiner opined that the Veteran's right shoulder disability was less likely than not caused by the claimed physical therapy injury.  The examiner noted: "there is evidence that the Veteran's had a history of 'Right shoulder pain...per right shoulder x-ray report 12/4/1997.'"  The examiner opined that based on his findings, it seemed that the Veteran had a chronic right shoulder condition which was consistent with rotator cuff pathology and degenerative changes in proximity of the rotator cuff.  The examiner also reviewed a chart of the exercises the Veteran had performed which he believed resulted in an additional disability, but noted that the observed illustration demonstrated the shoulders in an addiction position with minimal shoulder flexion, which he found was indicative of minimal shoulder joint and rotator cuff engagement.  He concluded that the Veteran had right shoulder conditions that pre-existed the physical therapy assertion of October 2008.  He further found that there was no carelessness, negligence or lack of skill on the part of the VA in furnishing the physical therapy.  He reported that the Veteran's additional disability was an event not reasonably foreseeable and would not have been considered to be an ordinary risk of the treatment provided.  

In August 2013, the Board remanded the Veteran's claim to obtain an additional medical opinion, and a VA examination was provided in October 2013.  The examiner concluded that it was less likely than not that the Veteran had an additional disability as a result of the physical therapy in October 2008.  The examiner detailed the timeline of medical treatment from physical therapy forward.  She noted that on December 22, 2008, the Veteran presented for treatment with complaints of right shoulder pain with no known injury.  The examiner found it curious that the Veteran would wait two months to seek follow-up treatment if the pain was so intense following the alleged physical therapy injury.  As such, she reasoned that it was more likely that the Veteran's right shoulder problems originated outside of anything that occurred during physical therapy.  The examiner also noted that there were additional indications of right shoulder and rotator cuff pathology prior to the physical therapy session in October 2008; specifically, complaints of right shoulder pain in August 2003 after the Veteran was in a motor vehicle accident.  

In this case, three VA examinations have been provided, but each examiner specifically concluded that the Veteran did not have an additional right shoulder disability as a result of physical therapy at VA.  These opinions have been supported by rationales that were grounded in the medical evidence germane to the Veteran's case.  Additionally, the examiner's conclusions have not been questioned by any medical professional.

The Veteran is competent to report symptoms such as shoulder pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has consistently reported that he felt a pop in his right shoulder during physical therapy.  However, the issue is whether such a symptom was indicative of the onset of an additional disability.  While the Veteran believes it is, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disability such as a rotator cuff tear.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Of note, the Veteran has acknowledged that he did not begin experiencing right shoulder pain for several (2-3) weeks after the physical therapy.

VA has obtained three medical opinions to look at the Veteran's contention.  The examiners were fully apprised of his contentions, and the Veteran's report of experiencing a "pop" was documented in the examination reports.  However, having reviewed the additional evidence of record, including the exercises the Veteran was performing which suggested minimal shoulder strain, the Veteran's history of right shoulder problems pre-dating the physical therapy, the passage of time between the "pop" and the right shoulder pain, and the course of treatment or lack of treatment for several months after the physical therapy, the examiners unanimously concluded that it was less likely than not that the Veteran had an additional disability as a result of his physical therapy.

The Board finds these opinions to be highly probative given the provided rationales and support from the claims file, and they are therefore afforded great weight.  As such, the evidence fails to show that the Veteran has an additional disability as a result of his physical therapy at VA in 2008, and therefore he has failed to pass the initial threshold for an 1151 claim.

Without an additional disability, the criteria for an 1151 claim have not been met, and the Veteran's claim is therefore denied.


ORDER

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a right shoulder disability, as a result of treatment at a VA medical facility is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


